Citation Nr: 1314991	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-49 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and dysthymic disorder.


ATTORNEY FOR THE BOARD

Michael D. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's appeal, which has previously been construed as consisting of a claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

The Veteran requested a Board videoconference hearing in his December 2010 VA Form 9.  A Board hearing was scheduled for January 16, 2013 at the RO.  However, prior to the hearing, the Veteran advised the RO that he would not be able to attend the hearing due to a medical appointment, and stated that he would "be available after January." 

The Veteran clearly sought to timely reschedule his hearing and the appeal will be remanded to the RO for appropriate action. 38 C.F.R. § 20.704(e) (2012).  

The appeal is REMANDED to the RO in Atlanta, Georgia.  VA will notify the appellant if further action is required.


REMAND

Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


